UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 20, 2010 Commission file number 1-13163 YUM! BRANDS, INC. (Exact name of registrant as specified in its charter) North Carolina 13-3951308 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1441 Gardiner Lane, Louisville, Kentucky (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(502) 874-8300 Former name or former address, if changed since last report:N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The following is a brief description of each matter voted upon at YUM! Brands, Inc. (the “Company”) Annual Meeting of Shareholders held on May20, 2010, as well as the number of votes cast for or against each matter and the number of abstentions and broker non-votes with respect to each matter. 1.The election of the following directors, who will serve until their respective successors are elected and qualified or until their earlier death or resignation: Director For Against Abstain Brokernon-votes David W. Dorman Massimo Ferragamo J. David Grissom Bonnie G. Hill Robert Holland, Jr. Kenneth G. Langone Jonathan S. Linen Thomas C. Nelson David C. Novak Thomas M. Ryan Jing-Shyh S. Su Robert D. Walter 2.The proposal to ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for 2010 was approved based upon the following votes: Votes for approval Votes against Abstentions There were no broker non-votes for this item. 3.A shareholder proposal relating to the right to call special shareowner meetings was approved by the following votes: Votes for approval Votes against Abstentions Broker non-votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YUM! BRANDS, INC. (Registrant) Date: May 25, 2010 /s/ John Daly John Daly Corporate Counsel and Assistant Secretary
